EXHIBIT Press release dated April 26, 2010 GEOGLOBAL ANNOUNCES COMMENCEMENT OF DRILLING IN RAJASTHAN Calgary, Alberta, Canada, April 26, 2010 – GeoGlobal Resources Inc. (GeoGlobal or the Company) (NYSE/AMEX: GGR) announces today that the drilling of the first well on the Rajasthan blocks, the Rachan-1, commenced on April 21, 2010.Oil India Limited, as operator of the Exploration Block RJ-ONN-2004/3 (RJ Block 21), is drilling the Rachan-1 vertically to an estimated total depth of 1,500 meters to test the Jodhpur Sandstone and the Upper Carbonate group.GeoGlobal has a 25% participating interest share of the Rachan-1 exploration well. The Production Sharing Contracts for both RJ Block 20 and 21 were signed on March 2, 2007.The adjacent blocks are located onshore in northwest India in the Rajasthan Basin and surround Oil India Limited’s producing Baghewala oil field.Combined, the blocks cover an area of approximately 3,526 square miles (871,293 gross acres).The consortium recently completed the acquisition, processing and interpretation of a 3-D seismic program of approximately 1,300 square kilometers, which has identified a number of drilling locations.The Rachan-1 is the first of twenty exploration wells to be drilled over these two blocks. About GeoGlobal GeoGlobal Resources Inc., headquartered in Calgary, Alberta, Canada, is a US publicly traded oil and gas company, which, through its subsidiaries, is engaged primarily in the pursuit of petroleum and natural gas through exploration and development in India. Since inception, the Company’s efforts have been devoted to the pursuit of Production Sharing Contracts with the Government of India.
